                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

ALBERTHA MCKINNEY,                )
                                  )
     Plaintiff,                   )
                                  )
v.                                )          CV418-305
                                  )
ISLAND HOSPITALITY                )
MANAGEMENT, III, LLC,             )
                                  )
     Defendant.                   )

                                ORDER

     Before the Court is defendant’s unopposed Motion to Amend

Scheduling Order.     Doc. 20; see also S.D. Ga. L.R. 7.5 (“Failure to

respond within the applicable time period shall indicate that there is no

opposition to a motion”).     Defendant notes that plaintiff filed an

amended complaint, doc. 18, without leave of the Court and that it has

filed a motion to dismiss that amended complaint, doc. 19. Defendant

contends that they will not be prepared to comply with the Court’s

scheduling order deadlines because they are uncertain as to which

complaint the case will travel under. Doc. 20.

      The Court will GRANT defendant’s motion to amend the

scheduling order. The parties shall have fourteen days from the date the
Court rules on the Motion to Dismiss to either 1) submit a status report if

the Court grants defendant’s motion to dismiss or 2) file a proposed

amended scheduling order if the Court denies defendant’s motion. If the

Court grants defendant’s motion, the parties shall also have thirty days

from the date of the order to file any dispositive motions.

     SO ORDERED, this 2nd day of January, 2020.



                                   _______________________________
                                     __________________________
                                   CHR
                                    HRISTOPHER
                                     RIS
                                       I TOPH
                                           PH E L. RAY
                                            HER
                                   UNITED STATES MAGISTRATE JU
                                                             UDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     2
